Citation Nr: 0602327	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-06 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected bronchiectasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1948 to August 
1950.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in June 2005, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDING OF FACT

The veteran's bronchiectasis is manifested by occasional 
cough, productive for clear white phlegm; occasional 
shortness of breath; and intermittent dyspnea on exertion, 
with no hemoptysis or weight loss shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for 
service-connected bronchiectasis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.97, Diagnostic Code 6601 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in June 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini, 17 Vet. App. at 412.  The veteran 
was notified of the need for VA examinations, and they were 
accorded him in December 2001, February 2002, July 2003, 
April 2004, and August 2005.  The veteran was asked to advise 
VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records show that he developed 
chronic bronchiectasis in January 1950.  Consequently, upon 
recommendation by the Physical Examination Board, the veteran 
received a medical discharge from active military service in 
August 1950.  Service connection was then granted, evaluated 
as 30 percent disabling, for moderate bronchiectasis.  Later 
in August 1950, after an additional VA medical examination, 
the rating was decreased to 10 percent disabling, effective 
October 27, 1951.  

Subsequent to service, a December 2000 private medical record 
reveals that the veteran underwent a bronchoscopy, 
mediastinoscopy, and right upper lobectomy, to eliminate a 
squamous cell carcinoma that had been diagnosed in October 
2000.  
During a December 2001 VA clinic visit, the examiner 
concluded that while the veteran's initial bronchiectasis and 
dyspnea were related to events in service, the veteran's lung 
cancer was likely secondary to his long history of tobacco 
use, and unrelated to service.  A February 2002 VA 
respiratory examination gave diagnoses of left lower lobe 
bronchiectasis, and lung cancer, status post right upper 
lobectomy, and drew essentially the same conclusions 
regarding the relationship between the veteran's 
bronchiectasis and lung cancer to service as the examiner in 
December 2001.  

A July 2003 VA pulmonary examination concluded that the 
veteran's bronchiectasis was affecting his breathing, but 
that there were also other, 
nonservice-connected conditions that contributed to his 
breathing difficulties, to include poor cardiac functioning 
following a bypass surgery, and his December 2000 lung 
surgery.  An April 2004 VA pulmonary examination found that 
the veteran's bronchiectasis was symptomatically worsening.  
The examiner concluded by July 2004 addendum that "given his 
. . . [pulmonary function tests], and the minimal 
bronchiectasis seen on high-resolution computed tomography, 
it is not as likely as not that the [veteran's] complaints 
are due to progression of his 
service-connected bronchiectasis."

A May 2004 VA chest computerized tomography scan showed 
right-sided pleural effusion, with associated parenchymal 
densities of the right upper lobe and superior segment of the 
right lower lobe.  Minimal bronchiectasis was evident in the 
left lower lobe.  Differential diagnoses included pleural 
thickening, atelectasis, sequela from mucous impaction, and 
infectious process; however, the possibility of underlying 
lesion could not be entirely excluded.  Contemporaneous 
pulmonary function tests (PFTs) resulted in a forced 
expiratory volume (FEV-1) of 97 percent of predicted, a 
forced vital capacity (FVC) of 114 percent of predicted, an 
FEV-1/FVC ratio of 98 percent of predicted, and a diffusion 
capacity of carbon monoxide, short breath (DLCO (SB)) of 73 
percent of predicted.  It was noted that while the FEV-1/FVC 
ratio was reduced, suggesting a mild obstructive ventilatory 
impairment, the diffusing capacity for carbon monoxide was 
within normal limits.

Bronchitis was diagnosed in December 2004 and January 2005.  
Thereafter, the veteran reported right sided chest pain in 
March 2005, and was diagnosed with an upper respiratory 
infection in June 2005.  A June 2005 chest CT showed a 9 
millimeter sized irregular pleural based density in the right 
side anteriorly, noted as unchanged since prior scan, and 
irregular density in the superior segment of the right lower 
lobe, also noted as unchanged since prior scan.  These 
changes were felt to be chronic in nature.  Also in June 
2005, a video hearing was conducted before the Board.  The 
veteran asserted that he had a continuous cough, recent 
weight loss of 45 pounds, shortness of breath, and 
intermittent chest pain.

An additional VA pulmonary examination was conducted in 
August 2005.  The veteran reported occasional cough, somewhat 
productive for clear white phlegm; occasional shortness of 
breath; intermittent dyspnea on exertion; absence of 
hemoptysis, weight loss, and chest pain; and reported 3 
respiratory infections per year, which he stated required 
antibiotic therapy and bedrest.  He also noted a 30 year 
history of smoking 3 packs of cigarettes per day, quitting in 
1975.  Physical examination found that the lungs were clear 
to auscultation and percussion.  There were no rales, 
rhonchi, or wheezing present.  The examiner noted that on x-
ray in June 2005, the veteran's chest was stable with no 
evidence of acute cardiopulmonary disease.  The diagnoses 
were bronchiectasis, and nonsmall cell carcinoma, with right 
upper lobe lobectomy.  Pulmonary function tests showed normal 
lung volumes, but a reduced FEV-1/FVC ratio.  Specifically, 
the FEV-1 result was 95 percent of predicted, the FVC ratio 
was 119 percent of predicted, the DLCO (SB) ratio was 29 
percent of predicted, and the FEV-1 to FVC ratio was 91 
percent of predicted, suggesting a mild obstructive 
ventilatory impairment.

Bronchiectasis is evaluated under Diagnostic Code 6601.  
38 C.F.R. § 4.97, Diagnostic Code 6601.  A 10 percent 
evaluation is warranted for bronchiectasis with intermittent 
productive cough with acute infection requiring a course of 
antibiotics at least twice a year.  A 30 percent evaluation 
is warranted for incapacitating episodes of infection of two 
to four weeks total duration per year, or for daily 
productive cough with sputum that is at times purulent or 
blood-tinged and that requires prolonged (lasting four to six 
weeks) antibiotic usage more than twice a year.  A 60 percent 
rating is warranted for incapacitating episodes of infection 
of four to six weeks total duration per year, or near 
constant findings of cough with purulent sputum associated 
with anorexia, weight loss, and frank hemoptysis and 
requiring antibiotic usage almost continuously.  A 100 
percent evaluation is warranted for incapacitating episodes 
of infection of at least six weeks total duration per year.  
Id.  An incapacitating episode is one that requires bedrest 
and treatment by a physician.  Id.

After a thorough review of the record, the evidence most 
closely encapsulates a 10 percent evaluation under Diagnostic 
Code 6601 for the veteran's service-connected bronchiectasis.  
At the August 2005 VA examination, the veteran reported that 
he had an intermittent productive cough; however, the sputum 
he described was clear or white, not purulent or bloody as 
required for the 30 percent evaluation.  Further, although 
there was evidence that the veteran experienced 3 combined 
diagnoses of bronchitis and upper respiratory infections 
within the last year, for which antibiotics were required, 
the Board notes that bronchitis and upper respiratory 
infections are significantly different conditions from 
bronchiectasis.  The only diagnoses of bronchiectasis, 
specifically, were on chest x-ray in May 2004, and on VA 
examination in August 2005.  There is no evidence that these 
bronchiectasis diagnoses required more than 1 week of 
antibiotics, or otherwise qualified as "incapacitating 
episodes" under the criteria in Diagnostic Code 6601.  
Finally, although the veteran reported during his August 2005 
Board hearing that he had a recent 45 pound weight loss, VA 
treatment and examination records note that his weight had 
been consistent for the two year period prior to that 
hearing; a 45 pound weight loss was noted, but occurred 
following his December 2000 lung cancer surgery and was 
related thereto by VA examiner in December 2001. 

The relevant criteria also provide that bronchiectasis may be 
rated according to pulmonary impairment, as for chronic 
bronchitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6600, 
6601 (2005).  Under the relevant criteria, a 10 percent 
evaluation is warranted for chronic bronchitis or pulmonary 
impairment when FEV-1 or 
FEV-1/FVC is 71-80 percent of the predicted value, or when 
DLCO (SB) is 66-80 percent of predicted.  Id.  A 30 percent 
evaluation is warranted when FEV-1 or FEV-1/FVC is 56 to 70 
percent of predicted, or when DLCO (SB) is 56 to 65 percent 
of predicted.  Id.  A 60 percent evaluation is warranted when 
FEV-1 is 40 to 55 percent of predicted, FEV-1/FVC is 40 to 55 
percent of predicted, DLCO (SB) is 40 to 55 percent of 
predicted, or maximum oxygen consumption is 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Id.  Finally, a 
100 percent evaluation requires an FEV-1 less than 40 percent 
of predicted; FEV-1/FVC less than 40 percent, DLCO (SB) less 
than 40 percent predicted, maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or when cor pulmonale (right heart 
failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by echocardiogram or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
the need for outpatient oxygen therapy, has been shown.  Id.

An evaluation greater than 10 percent disabling is also not 
warranted under the criteria for pulmonary impairment.  In 
the August 2005 PFTs, the FEV-1 and 
FEV-1/FVC percentages of the predicted value were all within 
the normal range, and would fail to satisfy even the 10 
percent disabling criteria under Diagnostic Code 6600.  
Further, although the veteran was found to have a DLCO (SB) 
result of 29 percent of predicted on examination in August 
2005, there is no evidence that this result is related to the 
veteran's service-connected disability, as opposed to a 
residual of his lobectomy for lung cancer or a result of the 
veteran's history of smoking.  Indeed, the VA examiner in 
July 2004 predicted that any other evidence of continued 
worsening of the veteran's pulmonary function was likely not 
related to his service-connected disability.  Accordingly, an 
evaluation in excess of 10 percent disabling for the 
veteran's service-connected bronchiectasis is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 10 percent disabling for service-
connected bronchiectasis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


